
	

113 S2177 IS: Criminal Justice and Forensic Science Reform Act
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2177
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mr. Leahy (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To establish an Office of Forensic Science and a Forensic Science Board, to strengthen and promote
			 confidence in the criminal justice system by ensuring scientific validity,
			 reliability, and accuracy in forensic testing, and for other purposes. 
	
	
		1.Short title; table of contents(a)Short title
				This Act may be cited as the
		  Criminal Justice and Forensic Science Reform Act.
			(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Purpose.
					TITLE I—Structure and oversight
					Sec. 101. Office of Forensic Science.
					Sec. 102. Forensic Science Board.
					Sec. 103. Committees.
					Sec. 104. Authorization of appropriations.
					TITLE II—Accreditation of forensic science laboratories
					Sec. 201. Accreditation of forensic science laboratories.
					Sec. 202. Standards for laboratory accreditation.
					Sec. 203. Administration and enforcement of accreditation program.
					TITLE III—Certification of forensic science personnel
					Sec. 301. Definitions.
					Sec. 302. Certification of forensic science personnel.
					Sec. 303. Standards for certification.
					Sec. 304. Administration and review of certification program.
					Sec. 305. Support and technical assistance for State and local laboratories.
					TITLE IV—Research
					Sec. 401. Research strategy and priorities.
					Sec. 402. Research grants.
					Sec. 403. Oversight and review.
					Sec. 404. Public-private collaboration.
					TITLE V—Standards and best practices
					Sec. 501. Development of standards and best practices.
					Sec. 502. Establishment and dissemination of standards and best practices.
					Sec. 503. Review and oversight.
					TITLE VI—Additional responsibilities of the office of forensic science and the forensic science
			 board
					Sec. 601. Forensic science training and education for judges, attorneys, and law enforcement
			 personnel.
					Sec. 602. Educational programs in the forensic sciences.
					Sec. 603. Medicolegal death investigation.
					Sec. 604. Intergovernmental coordination.
					Sec. 605. Anonymous reporting.
					Sec. 606. Interoperability of databases and technologies.
					Sec. 607. Code of ethics.
					Sec. 608. Needs assessment.
				2.DefinitionsIn this Act:(1)BoardThe term Board means the Forensic Science Board established under section 102(a).(2)CommitteeThe term Committee means a committee established under section 103(a)(2).(3)DirectorThe term Director means the Director of the Office.(4)Forensic science disciplineThe term forensic science discipline shall have the meaning given that term by the Director in accordance with section 102(h).(5)Forensic science laboratoryThe term forensic science laboratory shall have the meaning given that term by the Director in accordance with section 201(c).(6)NISTThe term NIST means the National Institute of Standards and Technology.(7)OfficeThe term Office means the Office of Forensic Science established under section 101(a).(8)Relevant personnelThe term relevant personnel shall have the meaning given that term by the Director in accordance with section 301(b).3.PurposeThe purpose of this Act is to strengthen and promote confidence in the criminal justice system by
			 promoting standards and best practices and ensuring scientific validity,
			 reliability, and accuracy with respect to forensic testing, analysis,
			 identification, and comparisons, the results of which may be interpreted,
			 presented, or otherwise used during the course of a criminal investigation
			 or criminal court proceeding.IStructure and oversight101.Office of Forensic Science(a)In generalThere is established an Office of Forensic Science within the Office of the Deputy Attorney General
			 in the Department of Justice.(b)Officers and Staff(1)In generalThe Office shall include—(A)a Director, who shall have a background in science and be appointed by the Attorney General; and(B)such other officers and staff as the Deputy Attorney General and the Director determine
			 appropriate.(2)Leadership role of the DirectorThe Director shall have primary responsibility for establishing and implementing national policy
			 regarding forensic science as used in the criminal justice system.(3)DeadlineNot later than 90 days after the date of enactment of this Act, the initial appointment and
			 hiring under paragraph (1) shall be completed.(c)VacancyIn the event of a vacancy in the position of Director—(1)the Attorney General shall designate an acting Director; and(2)during any period of vacancy before designation of an acting Director, the Deputy Attorney General
			 shall serve as acting Director.(d)Collaboration  and coordination with NIST(1)In generalNot later than 180 days after the appointment of the Director, the Director and the Director of
			 NIST shall establish a
			 Memorandum of Understanding to ensure collaboration and coordination in
			 the implementation of this Act.(2)RequirementsThe Memorandum of Understanding required under paragraph (1) shall include—(A)policies and procedures to ensure that, in
			 implementing this Act, the Director and the Director of  NIST—(i)incorporate appropriately the priorities and
			 expertise of law enforcement and forensic practitioners; and(ii)establish
			 structures designed to guarantee independent and objective scientific
			 determinations; and(B)agreements governing—(i)selection of members of Committees and support by NIST of the Committees in accordance with section
			 103;(ii)administration by NIST of grant programs described in
			 section 402;(iii)designation of a liaison at NIST to facilitate
			 communication between the Office and NIST; and(iv)any other appropriate collaboration or coordination.(e)Liaison from the national science foundationThe Director of the National Science Foundation, in consultation with the Director, shall designate
			 a liaison at the National Science Foundation to—(1)facilitate communication
			 and collaboration between the Office and the National Science Foundation;
			 and(2)encourage participation by the National Science Foundation in
			 implementing title IV of this Act.(f)Duties and authority(1)In generalThe Office shall—(A)assist the Board in carrying out all the functions of the Board under this Act and such other
			 related functions as are necessary to perform the functions of the Board;
			 and(B)evaluate and act upon the recommendations of the Board in accordance with paragraph (3).(2)Specific responsibilitiesThe Director shall—(A)establish, lead, and oversee implementation of accreditation and certification standards under
			 titles II and III;(B)establish a comprehensive strategy for scientific research in the forensic sciences under title IV;(C)establish standards and best practices for forensic science disciplines under title V;(D)define the term forensic science discipline for the purposes of this Act in accordance with section 102(h);(E)establish and maintain a list of forensic science disciplines in accordance with section 102(h);(F)establish Committees in accordance with section 103;(G)define the term forensic science laboratory for the purposes of this Act in accordance with section 201(c);(H)establish a code of ethics for the forensic science disciplines in accordance with section 607; and(I)perform all other functions of the Office under this Act and such other related functions as are
			 necessary to perform the functions of the Office described in this Act.(3)Consideration of recommendations(A)In generalUpon receiving a recommendation from the Board, the Director shall—(i)give substantial deference to the recommendation; and(ii)not later than 30 days after the date on which the Director receives the recommendation, determine
			 whether to adopt, modify, or reject the recommendation.(B)Modification(i)In generalIf the Director determines to substantially modify a recommendation under subparagraph (A), the
			 Director shall immediately notify the Board of the proposed modification.(ii)Board recommendationNot later than 30 days after the date on which the Director provides notice to the Board under
			 clause (i), the Board shall submit to the Director a recommendation on
			 whether the proposed modification should be adopted.(iii)Acceptance of modificationIf the Board recommends that a proposed modification should be adopted under clause (ii), the
			 Director may implement the modified recommendation.(iv)Rejection of modificationIf the Board recommends that a proposed modification should not be adopted under clause (ii), the
			 Director shall, not later than 10 days after the date on which the Board
			 makes the recommendation—(I)provide notice and an explanation of the proposed modification to the Committee on the Judiciary
			 and the Committee on Commerce, Science, and Transportation of the Senate
			 and the Committee on the Judiciary and the Committee on Science, Space, 
			 and
			 Technology of the House of Representatives; and(II)begin, with regard to the proposed modification, a rulemaking on the record after opportunity for
			 an agency hearing.(C)RejectionNot later than 30 days after the date on which the Director determines to reject a recommendation
			 under subparagraph (A), the Director shall—(i)provide notice and an explanation of the decision to reject the recommendation to the Committee on
			 the Judiciary and the Committee on Commerce, Science, and Transportation
			 of the Senate and the Committee on the Judiciary and the Committee on
			 Science, Space,  and Technology of the House of Representatives; and(ii)begin, with regard to the recommendation, a rulemaking on the record after opportunity for an
			 agency hearing.(g)Web siteThe Director shall—(1)establish a Web site that is publicly accessible; and(2)publish and maintain on the Web site—(A)a central repository of recommendations of the Board and all standards, best
			 practices, protocols, definitions, and other materials established,
			 accepted, or amended, by the Director under this Act; and(B)a central repository of current and past forensic science research, which shall be—(i)collected and catalogued in a manner that is easily accessible to the public; and(ii)updated no less frequently than once every 2 years.102.Forensic Science Board(a)In generalThere is established a Forensic Science Board to serve as an advisory board regarding forensic
			 science in order to strengthen and promote confidence in the criminal
			 justice system by promoting standards and best practices and ensuring
			 scientific validity, reliability, and accuracy with respect to forensic
			 testing, analysis, identification, and comparisons, the results of which
			 may be interpreted, presented, or otherwise used during the course of a
			 criminal investigation or criminal court proceeding.(b)Appointment(1)In generalThe Board shall be composed of 17 members, who shall—(A)be appointed by the President not later than 180 days after the date of enactment of this Act; and(B)come from professional communities that have expertise relevant to and significant interest in the
			 field of forensic science.(2)Consideration and consultationIn making an appointment under paragraph (1), the President shall—(A)consider the need for the Board to exercise independent and objective scientific judgment; and(B)consider, among other factors, membership on the National Commission on Forensic Science and
			 recommendations from leading scientific organizations and leading
			 professional organizations in the field of forensic science and other
			 relevant fields.(3)RequirementsThe Board shall include—(A)11 voting members;(B)6 nonvoting members; and(C)the ex officio members described in paragraph (7).(4)Voting member requirements(A)In generalOf the 11 voting members—(i)each shall have comprehensive scientific backgrounds;(ii)not fewer than 6 shall have extensive experience and background in scientific
			 research;(iii)not fewer than 6 shall have extensive and current practical experience and background in
			 forensic science; and(iv)not less than 1 shall be a board certified forensic pathologist.(B)Multiple requirementsAn individual voting member may meet more than 1 of the requirements described in clauses (ii)
			 through (iv) of subparagraph (A).(5)Nonvoting membersOne nonvoting member shall come from each of the following categories:(A)Judges.(B)Prosecutors.(C)State and local law enforcement officials.(D)Criminal defense attorneys.(E)Organizations that represent people who may have been wrongly convicted.(F)State and local laboratory directors.(6)Fulfillment of multiple requirementsAn individual who fulfills the requirements described in paragraph (4) may serve as a voting member
			 even if that individual also fulfills a requirement described in paragraph
			 (5).(7)Ex officio membersThe Director, the Deputy Attorney General, and the Directors of NIST and the National Science
			 Foundation, or their designees,
			 shall serve as ex officio members of the Board and shall not participate
			 in voting.(8)Appointment of board chairpersonThe President shall designate a voting member of the Board  to serve as Chairperson of the Board
			 for the
			 duration
			 of that member’s term.(c)Terms(1)In generalEach voting and nonvoting member of the Board, excluding ex officio members, shall be appointed
			 for a term of 6 years.(2)ExceptionOf the members first appointed to the Board—(A)3 voting members and 2 nonvoting members shall serve a term of 2 years;(B)4 voting members and 2 nonvoting members shall serve a term of 4 years; and(C)4 voting members and 2 nonvoting members shall serve a term of 6 years.(3)Renewable termA voting or nonvoting member of the Board may be appointed for not more than a total of 2 terms,
			 including an initial term described in paragraph (2).(4)Vacancies(A)In generalIn the event of a vacancy, the President may appoint a member to fill the remainder of the term.(B)Additional termA member appointed under subparagraph (A) may be reappointed for 1 additional term.(5)HoldoversIf a successor has not been appointed at the conclusion of the term of a member of the Board, the
			 member of the Board may continue to serve until—(A)a successor is appointed; or(B)the member of the Board is reappointed.(d)ResponsibilitiesThe Board shall—(1)make recommendations to the Director relating to research priorities and needs, accreditation and
			 certification standards, standards and protocols for forensic science
			 disciplines, and any other issue consistent with this Act;(2)monitor and evaluate—(A)the administration of accreditation, certification, and research programs and procedures
			 established under this Act; and(B)the operation of the Committees;(3)review and update, as appropriate, any recommendations made under paragraph (1);(4)identify, as appropriate, any additional issues that 1 or more Committees should consider; and(5)perform all other functions of the Board under this Act and such other related functions as are
			 necessary to perform the functions of the Board.(e)ConsultationThe Board shall consult as appropriate with the Deputy Attorney General, the Director of NIST, the
			 Director of the
			 National Science Foundation, the Director of the National Institute of
			 Justice, the Director of the Centers for Disease Control and Prevention,
			 the Director of the National Institutes of Health, senior officials from
			 other relevant Federal agencies including the Department of Defense, and
			 relevant officials of State and local governments.(f)Meetings(1)In generalThe Board shall hold not fewer than 4 meetings of the full Board each year.(2)Requirements(A)NoticeThe Board shall provide public notice of any meeting of the Board in  a reasonable period in
			 advance of
			 the meeting.(B)Open meetingsA meeting of the Board shall be open to the public.(C)QuorumA majority of the voting members of the Board shall be present for a quorum to conduct business.(g)Votes(1)In generalDecisions of the Board shall be made by an affirmative vote of not less than 2/3 of the
			 members of
			 the Board voting.(2)Voting procedures(A)RecordedAll votes of the Board shall be recorded.(B)Remote and proxy votingIf necessary, a voting member of the Board may cast a vote—(i)over the phone or through electronic mail or other electronic means if the vote is scheduled to
			 take place during a time other than a full meeting of the Board; and(ii)over the phone or by proxy if the vote is scheduled to take place during a full meeting of the
			 Board.(h)Definition of forensic science discipline(1)In generalNot later than 18 months after the date of enactment of this Act, the Board shall—(A)develop a recommended definition of the term forensic science discipline for purposes of this Act, which shall encompass disciplines with a sufficient scientific basis
			 that involve forensic testing, analysis, identification, or comparisons,
			 the results of which may be interpreted, presented, or otherwise used
			 during the course of a criminal investigation or criminal court
			 proceeding;(B)develop a recommended list of forensic science disciplines for purposes of this Act; and(C)submit the recommended definition and proposed list of forensic science disciplines to the
			 Director.(2)ConsiderationIn developing a recommended list of forensic science disciplines under paragraph (1)(B), the Board
			 shall—(A)consider each field from which courts in criminal cases hear forensic testimony or admit forensic
			 evidence; and(B)consult with relevant practitioners, experts, and professional organizations.(3)Exclusion from listIf the Board recommends that a field should not be included on the list submitted under paragraph
			 (1) because the field has insufficient scientific basis on the date of the
			 recommendation of the Board, the Board shall publish an explanation of the
			 recommendation, which—(A)shall be published on the Web site of the Board; and(B)may include a finding that a field could be recognized as a forensic science discipline for
			 purposes of this Act, based on additional research.(4)EstablishmentAfter the Director receives the recommendations of the Board under paragraph (1), the Director
			 shall, in accordance with section 101(f)(3), establish a definition for
			 the term forensic science discipline, and shall establish a list of forensic science disciplines.(5)Annual evaluationOn an annual basis, the Board shall—(A)evaluate—(i)whether any field should be added to the list of forensic science disciplines established under
			 paragraph (4), including any field previously excluded; and(ii)whether any field on the list of forensic science disciplines established under paragraph (4)
			 should be modified or removed; and(B)submit the evaluation conducted under subparagraph (A), including any recommendations, to the
			 Director.(i)Staff(1)In generalThe Board may, without regard to the civil service laws and regulations, appoint and terminate a
			 staff director and such other additional personnel as may be necessary to
			 enable the Board to perform the duties of the Board.(2)CompensationThe Board may fix the compensation of the staff director and other personnel appointed under
			 paragraph (1) without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that
			 the rate of pay for the executive director and other personnel may not
			 exceed the rate payable for level V of the Executive Schedule under
			 section 5316 of such title.(3)Personnel as Federal employees(A)In generalAny personnel of the Board who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87,
			 89, 89A, 89B, and 90 of that title.(B)Members of the boardSubparagraph (A) shall not be construed to apply to members of the Board.(4)Procurement of temporary and intermittent servicesThe Board may procure temporary and intermittent services under section 3109(b) of title 5, United
			 States Code, at rates for individuals which do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of such title.(5)Voluntary servicesNotwithstanding section 1342 of title 31, United States Code, the Board may accept and use
			 voluntary and uncompensated services for the Board as the Board determines
			 necessary.(j)Reports to congressNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the
			 Board shall submit to Congress a report describing the work of the Board
			 and the work of each Committee, which shall include a description of any
			 recommendations, decisions, and other significant materials generated
			 during the 2-year period.(k)Applicability of the Federal advisory committee Act(1)In generalSubject to paragraphs (2) through (4), the Federal Advisory Committee Act (5 U.S.C. App.) shall
			 apply
			 to the Board.(2)Termination provisionSection 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Board.(3)Compensation of membersMembers of the Board shall serve without compensation for services performed for the Board.(4)Travel expensesThe members of the Board shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Board.(5)Designated Federal officerIn accordance with the Federal Advisory Committee Act (5 U.S.C. App.), the Director shall—(A)serve as the designated Federal officer (as described in section 10(e) of such Act); and(B)designate an Advisory Committee Management Officer (as described in section 8(b) of such Act) for
			 the Board.(l)Transfer and consolidation of National Commission on Forensic ScienceNot later than 30 days after the date on which the first meeting of the Board occurs, the Attorney
			 General or the Director of NIST, as the case may be, shall transfer to the
			 Office, control, supervision, and any unobligated balances available for
			 the operation of the National Commission on Forensic Science or any
			 national commission that has a similar scope or responsibility to the
			 Office.103.Committees(a)Establishment and maintenance of committees(1)In generalNot later than 18 months after the date of enactment of this Act, the Board shall issue
			 recommendations to the Director relating to—(A)the number of Committees that shall be established to examine research needs, standards and best
			 practices, and certification standards for the forensic science
			 disciplines, which shall be sufficient to—(i)ensure that the Committees are representative of each forensic science discipline; and(ii)allow the Committees to function effectively;(B)the scope of responsibility for each Committee recommended to be established, which shall ensure
			 that each forensic science discipline is addressed by a Committee;(C)what the relationship should be between the Committees and any scientific working group, scientific
			 area committee, guidance group,  or
			 technical working group that has a similar scope of responsibility; and(D)whether any Committee should consider any field not recognized as a forensic science discipline for
			 the purpose of determining whether there is research that could be
			 conducted and used to form the basis for establishing the field as a
			 forensic science discipline.(2)EstablishmentAfter the Director receives the recommendations of the Board under paragraph (1), the Director, in
			 consultation with the Director of NIST shall—(A)consider how to adapt and incorporate any scientific working group, scientific area committee,
			 guidance group, or technical working group operating under the Department
			 of Justice or NIST into a Committee;(B)in accordance with section 101(f)(3), establish—(i)Committees to examine research needs, standards, best practices, and certification standards
			 for the forensic science disciplines, which shall be not fewer than 1; and(ii)a clear scope of responsibility for each Committee; and(C)publish a list of the Committees and the scope of responsibility for each Committee on the
			 Web site
			 for the Office.(3)Annual evaluationThe Board, on an annual basis, shall—(A)evaluate whether—(i)any new Committees should be established;(ii)the scope of responsibility for any Committee should be modified; and(iii)any Committee should be discontinued; and(B)submit any recommendations relating to the evaluation conducted under subparagraph (A) to the
			 Director.(4)UpdatesUpon receipt of any recommendations from the Board under paragraph (3), the Director shall, in
			 accordance with section 101(f)(3), determine whether to establish, modify
			 the scope of, or discontinue any Committee.(5)Transfer and consolidation of scientific and technical working groupsNot later than 30 days after the date on which the first meeting of a Committee occurs, the
			 Attorney General or the Director of NIST, as the case may be, shall 
			 transfer to the Office, control, supervision, and any unobligated balances
			 available for the operation of any scientific working group, scientific
			 area committee, guidance group, or technical working group
			 that has a similar scope or responsibility to the Committee.(b)Membership(1)In generalEach Committee shall—(A)consist of not more than 21 members—(i)each of whom shall be a scientist with knowledge relevant to a forensic science discipline
			 addressed by the Committee;(ii)not less than 50 percent of whom shall have extensive experience and background in scientific
			 research; and(iii)not less than 50 percent of whom shall have extensive practical experience and background in the
			 forensic
			 sciences sufficient to ensure that the Committee has an adequate
			 understanding of the factors and needs unique to the forensic sciences;
			 and(B)have a membership that represents a variety of scientific disciplines, including the forensic
			 sciences.(2)DefinitionIn this subsection, the term scientist includes—(A)a statistician with a scientific background; and(B)a board certified physician or forensic pathologist with expertise in forensic sciences.(c)Appointment(1)In generalThe Director of NIST, in close coordination with the Board
			 and the Director and pursuant to the Memorandum of Understanding required
			 under section 101(d), shall appoint the members of each Committee.(2)ConsiderationIn appointing members to a Committee under paragraph (1), the Director of NIST shall consider—(A)the importance of analysis from scientists with academic research backgrounds in both basic and
			 applied sciences; and(B)the importance of input from experienced and actively practicing forensic practitioners, including
			 individuals who participated in scientific working groups, scientific area
			 committees, guidance groups, or technical working groups.(3)VacanciesIn the event of a vacancy, the Director of NIST, in consultation with the Board and the Director,
			 may appoint a member to fill the remainder of the term.(4)HoldoversIf a successor has not been appointed at the conclusion of the term of a member of the Committee,
			 the member of the Committee may continue to serve until—(A)a successor is appointed; or(B)the member of the Committee is reappointed.(d)TermsA member of a Committee shall serve for renewable terms of 4 years.(e)Support and Oversight(1)In generalPursuant to the Memorandum of Understanding required under section 101(d), the Director of NIST, in
			 consultation with the Director, shall provide
			 support and staff for each
			 Committee as needed.(2)Duties and oversightThe Director of NIST, in consultation with the Director,  shall—(A)perform periodic oversight of each Committee; and(B)report any concerns about the performance or functioning of a Committee to the Board and the
			 Director.(3)Failure to complyIf a Committee fails to produce recommendations within the time periods required under this Act,
			 the Director of NIST, in consultation with the Director, shall work with
			 the Committee to assist the Committee
			 in producing the required recommendations in a timely manner.(f)Duties(1)In generalA Committee shall have the duties and responsibilities set out in this Act, and shall perform any
			 other functions determined appropriate by the Board.(2)Committee decisions and recommendations(A)In generalA Committee shall submit recommendations and all recommended standards, protocols, or other
			 materials developed by the Committee to the Board for evaluation.(B)Prohibition of modification of decisions and recommendationsAny recommendations of a Committee and any recommended standards, protocols, or other materials
			 developed by a Committee may be approved or disapproved by the Board, but
			 may not be modified by the Board.(C)Approval of decisions and recommendationsIf the Board approves a recommendation or recommended standard, protocol, or other material
			 submitted by a Committee under subparagraph (A), the Board shall submit
			 the recommendation or recommended standard, protocol, or other material as
			 a recommendation of the Board, to the Director for consideration in
			 accordance with section 101(f)(3).(D)Disapproval of decisions and recommendationsIf the Board disapproves of any recommendation of a Committee or recommended standard, protocol, or
			 other material developed by a Committee—(i)the Board shall provide in writing the reason for the disapproval of the recommendation or
			 recommended standard, protocol, or other material;(ii)the Committee shall withdraw the recommendation or recommended standard, protocol, or other
			 material; and(iii)the Committee may submit a revised recommendation or recommended standard, protocol, or other
			 material.(g)Meetings(1)In generalA Committee shall hold not fewer than 4 meetings of the full Committee each year.(2)Requirements(A)NoticeA Committee shall provide public notice of any meeting of the Committee a reasonable period in
			 advance of the meeting.(B)Open meetingsA meeting of a Committee shall be open to the public.(C)QuorumA majority of members of a Committee shall be present for a quorum to conduct business.(h)Votes(1)In generalDecisions of a Committee shall be made by an affirmative vote of not less than 2/3  of the
			 members of the Committee voting.(2)Voting procedures(A)RecordedAll votes taken by a Committee shall be recorded.(B)Remote and proxy votingIf necessary, a member of a Committee may cast a vote—(i)over the phone or through electronic mail if the vote is scheduled to take place during a time
			 other than a full meeting of the Committee; and(ii)over the phone or by proxy if the vote is scheduled to take place during a full meeting of the
			 Committee.(i)Applicability of the Federal advisory committee Act(1)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to a Committee.(2)Compensation of membersMembers of a Committee shall serve without compensation for services performed for the Committee.(3)Travel expensesThe members of a Committee shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Committee.104.Authorization of appropriationsThere are authorized to be appropriated, including from any unobligated funds appropriated to the
			 Department of Justice and the National Institute of Standards and
			 Technology for the operation of a scientific working group, scientific
			 area committee, guidance group, or technical
			 working group transferred under section 103(a)(5), and including any 
			 unobligated funds appropriated to strengthen and enhance the practice of
			 forensic sciences under any other provision of law, $8,000,000 for each of
			 fiscal years 2015 through 2019 for the operation  and staffing of the
			 Office, Board, and Committees.IIAccreditation of forensic science laboratories201.Accreditation of forensic science laboratories(a)In GeneralOn and after the date established under subsection (b)(2)(E), a forensic science laboratory may not
			 receive, directly or indirectly, any Federal funds, unless the Director
			 has verified that the laboratory has been accredited in accordance with
			 the standards and procedures established under this title.(b)Procedures for accreditation(1)RecommendationsNot later than 3 years after the date of enactment of this Act, the Board shall submit to the
			 Director—(A)a comprehensive strategy to enable forensic science laboratories to obtain and maintain
			 accreditation;(B)recommended procedures for the accreditation of forensic science laboratories that are consistent
			 with the recommended standards developed by the Board under
			 section 202;(C)recommended procedures for the periodic review and updating of the accreditation status of forensic
			 science laboratories;(D)recommended procedures for the Director to verify that laboratories have been accredited in
			 accordance with the standards and procedures established under this title,
			 which shall include procedures to implement, administer, and coordinate
			 enforcement of the program for the accreditation of forensic science
			 laboratories; and(E)a recommendation regarding the dates by which forensic science laboratories should—(i)begin the process of laboratory accreditation; and(ii)obtain verification of laboratory accreditation to be eligible to receive Federal funds.(2)EstablishmentAfter the Director receives the recommendations of the Board under paragraph (1), the Director
			 shall, in accordance with section 101(f)(3), establish—(A)procedures to implement a comprehensive strategy to enable forensic science laboratories to obtain
			 and maintain accreditation;(B)procedures for the accreditation of a forensic science laboratory;(C)procedures for the Director to verify that laboratories have been accredited in accordance with the
			 standards and procedures established under this title;(D)the date by which a forensic science laboratory shall begin the process of accreditation; and(E)the date by which a forensic science laboratory shall obtain verification of laboratory
			 accreditation to be eligible to receive Federal funds.(3)Consideration of appropriationsIn determining, recommending, and establishing the dates under paragraphs (1) and (2), the Board
			 and Director shall consider whether funding has been appropriated pursuant
			 to section 305 and other relevant Federal grant programs to sufficiently
			 assist and support laboratories in obtaining accreditation under this Act.(c)Definition(1)In generalNot later than 1 year after the date of enactment of this Act, the Board shall recommend to the
			 Director a definition of the term forensic science laboratory for purposes of this Act, which shall include any laboratory that conducts forensic testing,
			 analysis, identification, or comparisons, the results of which may be
			 interpreted, presented, or otherwise used during the course of a criminal
			 investigation or criminal court proceeding.(2)EstablishmentAfter the Director receives the recommendation of the Board under paragraph (1), the Director
			 shall, in accordance with section 101(f)(3), establish a definition for
			 the term forensic science laboratory.(d)Applicability to Federal agenciesOn and after the date established by the Director under subsection (b)(2)(E), a Federal agency may
			 not use any forensic science laboratory, including any
			 services, products, analysis, opinions, or conclusions provided by the
			 forensic science laboratory, during the course of a criminal investigation
			 or criminal court proceeding unless the forensic science laboratory meets
			 the standards of accreditation and certification established by the Office
			 under this Act.202.Standards for laboratory accreditation(a)Standards(1)RecommendationsNot later than 18 months after the date of enactment of this Act, the Board shall, in consultation
			 with qualified professional organizations, submit to the Director
			 recommendations regarding standards for the accreditation of forensic
			 science laboratories, including quality assurance and quality control
			 standards, to ensure the quality, integrity, and accuracy of any testing,
			 analysis, identification, or comparisons performed by a forensic science
			 laboratory for use during the course of a criminal investigation or
			 criminal court proceeding.(2)EstablishmentAfter the Director receives the recommendations of the Board under paragraph (1), the Director
			 shall, in accordance with section 101(f)(3), establish standards for the
			 accreditation of forensic science laboratories.(3)RequirementsIn recommending or establishing standards under paragraph (1) or (2) the Board and the Director
			 shall—(A)consider—(i)whether any relevant national or international accreditation standards that were in effect before
			 the date of enactment of this Act would be sufficient for the
			 accreditation of forensic science laboratories under this Act;(ii)whether any relevant national or international accreditation standards that were in effect before
			 the date of enactment of this Act would be sufficient for the
			 accreditation of forensic science laboratories under this Act with
			 supplemental standards; and(iii)the incorporation of relevant national or international accreditation standards that were in effect
			 before the date of enactment of this Act; and(B)include—(i)educational and training requirements for relevant laboratory personnel;(ii)proficiency and competency testing requirements for relevant laboratory personnel; and(iii)maintenance and auditing requirements for accredited forensic science laboratories.(b)Review of Standards(1)In generalNot less frequently than once every 5 years—(A)the Board shall—(i)review the scope and effectiveness of the accreditation standards established under subsection (a);(ii)submit recommendations to the Director relating to whether, and if so, how to update or supplement
			 the standards as necessary to—(I)account for developments in relevant scientific research, technological advances, and new
			 forensic science disciplines;(II)ensure adherence to the standards and best practices established under title V; and(III)address any other issue identified during the course of the review conducted under clause (i); and(B)the Director shall, as necessary and in accordance with section 101(f)(3), update the accreditation
			 standards established under subsection (a).(2)Procedures for open and transparent review of standardsThe Director, in consultation with the Board, shall establish procedures to ensure that the process
			 for developing, reviewing, and updating accreditation standards under this
			 section—(A)is open and transparent to the public; and(B)includes an opportunity for the public to comment on proposed standards with sufficient prior
			 notice.203.Administration and enforcement of accreditation program(a)Administration and oversight of accreditation program(1)In generalThe Director shall determine whether a forensic science laboratory is eligible to receive, directly
			 or indirectly, Federal funds under section 201(a).(2)Administration(A)In generalThe Director shall, in consultation with the Board and as appropriate, identify 1 or more qualified
			 accrediting bodies with significant expertise relevant to the
			 accreditation of forensic science laboratories, the accreditation of a
			 forensic science laboratory by which shall constitute accreditation for
			 purposes of section 201(a).(B)OversightThe Director shall periodically—(i)reevaluate whether accreditation by a qualified accrediting body
			 identified under subparagraph (A) is adequate to ensure compliance with
			 the standards and procedures established under this title; and(ii)recommend
			 updates to the standards and procedures used by 1 or more qualified
			 accrediting bodies, as necessary.(C)ReportingThe Director shall provide to the Board, and publish on the Web site of the Office, regular reports
			 regarding—(i)the accreditation of forensic
			 science laboratories by qualified accrediting bodies identified under
			 subparagraph (A); and(ii)reevaluations of accreditation by qualified
			 accrediting bodies under subparagraph (B).(b)Review of eligibilityNot less frequently than once every 5 years, the Director shall evaluate whether a forensic science
			 laboratory that has been determined to be eligible to receive Federal
			 funds under section 201(a) remains eligible to receive Federal funds,
			 including whether any accreditation of the forensic science laboratory by
			 a qualified accrediting body identified under subparagraph (A) is still in
			 effect.(c)Web siteThe Director shall develop and maintain on the Web site of the Office an updated list of—(1)the forensic science laboratories that are eligible for Federal funds under section 201(a);(2)the forensic science laboratories that have been determined to be ineligible to receive Federal
			 funds under section 201(a); and(3)the forensic science laboratories that are awaiting a determination regarding eligibility to
			 receive Federal funds under section 201(a).IIICertification of forensic science personnel301.Definitions(a)Covered entityIn this title, the term covered entity means an entity that—(1)is not a forensic science laboratory; and(2)conducts forensic testing, analysis, investigation, identification, or comparisons, the results of
			 which may be interpreted, presented, or otherwise used during the course
			 of a criminal investigation or criminal court proceeding.(b)Relevant personnel(1)RecommendationNot later than 18 months after the date of enactment of this Act, the Board shall submit to the
			 Director a recommended definition of the term relevant personnel, which shall include all individuals who—(A)conduct forensic testing, analysis, investigation, identification, or comparisons, the results of
			 which may be interpreted, presented, or otherwise used during the course
			 of a criminal investigation or criminal court proceeding; or(B)testify about evidence prepared by an individual described in subparagraph (A).(2)DefinitionAfter the Director receives the recommendation of the Board under paragraph (1), the Director
			 shall, in accordance with section 101(f)(3), define the term relevant personnel for purposes of this title.302.Certification of forensic science personnelExcept as provided in section 304(c)(2), on and after the date established under section 304(c)(1),
			 a forensic science laboratory or covered entity may not receive, directly
			 or indirectly, any Federal funds, unless all relevant personnel of the
			 forensic science laboratory or covered entity are certified under this
			 title.303.Standards for certification(a)Recommended Standards(1)In generalNot later than 2 years after the date on which all members of a Committee have been appointed, the
			 Committee shall make recommendations to the Board relating to standards
			 for the certification of relevant personnel in each forensic science
			 discipline addressed by the Committee.(2)RequirementsIn developing recommended standards under paragraph (1), a Committee shall—(A)consult with qualified professional organizations, including qualified professional organizations
			 that accredit forensic science certification programs;(B)consider relevant certification standards and best practices developed by qualified professional or
			 scientific organizations;(C)consider whether successful completion of a certification program accredited by a qualified
			 professional organization would be sufficient to meet the certification
			 requirements for relevant personnel under this Act;(D)consider whether and under what circumstances internal certification programs by accredited
			 laboratories would be sufficient to meet the certification requirements
			 for relevant personnel under this Act;(E)consider any standards or best practices established under title V; and(F)consider—(i)whether certain minimum standards should be established for the education and training of relevant
			 personnel;(ii)whether there should be an alternative process to enable relevant personnel who were hired before
			 the date established under section 304(c)(1), to obtain certifications,
			 including—(I)testing that demonstrates proficiency in a specific forensic science discipline that is equal to or
			 greater than the level of proficiency required by the standards for
			 certification; and(II)a waiver of certain educational and training requirements;(iii)whether and under what conditions relevant personnel should be allowed to perform an activity
			 described in subparagraph (A) or (B) of section 301(b)(1) for a forensic
			 science laboratory or covered entity while the individual obtains the
			 training and education required for certification under the standards
			 developed under this title; and(iv)whether certification by recognized and relevant medical boards, or other recognized and relevant
			 State professional boards, should be sufficient for relevant personnel to
			 meet the standards developed under this title.(b)Approval or denial of recommendationsThe Board shall approve or deny any recommendation submitted by a Committee under subsection (a) in
			 accordance with section 103(f)(2).(c)Establishment of standardsAfter the Director receives recommendations from the Board under subsection (b), the Director
			 shall, in accordance with section 101(f)(3), establish standards for the
			 certification of relevant personnel.(d)Review of standards(1)In generalNot less frequently than once every 5 years, a Committee shall—(A)review the standards for certification established under subsection (c) for each forensic science
			 discipline within the responsibility of the Committee; and(B)submit to the Board recommendations regarding updates, if any, to the standards for certification
			 as necessary—(i)to account for developments in relevant scientific research, technological advances, or changes in
			 the law; and(ii)to ensure adherence to the standards and best practices established under title V.(2)Board reviewNot later than 180 days after the date on which a Committee submits recommendations under paragraph
			 (1)(B), the Board shall, in accordance with section 103(f)(2)—(A)consider the recommendations; and(B)submit to the Director recommendations of standards and best practices for each forensic science
			 discipline.(3)UpdatesAfter the Director receives recommendations from the Board under paragraph (2), the Director shall,
			 in accordance with section 101(f)(3), update the standards for
			 certification of relevant personnel.(e)Public commentThe Director, in consultation with the Board, shall establish procedures to ensure that the process
			 for establishing, reviewing, and updating standards for certification of
			 relevant personnel under this section—(1)is open and transparent to the public; and(2)includes an opportunity for the public to comment on proposed standards with sufficient prior
			 notice.304.Administration and review of certification program(a)In general(1)DeterminationThe Director shall determine whether a forensic science laboratory or covered entity is eligible to
			 receive, directly or indirectly, Federal funds under section 302.(2)ProceduresNot later than 1 year after the date of enactment of this Act, the Director shall establish
			 policies and procedures to implement, administer, and coordinate
			 enforcement of the certification requirements established under this
			 title, including requiring the periodic recertification of relevant
			 personnel.(b)Administration(1)In generalAfter consultation with the Board, the Director may identify 1 or more qualified professional
			 organizations with significant expertise relevant to the certification of
			 individuals in a particular forensic science discipline, the certification
			 of an individual by which shall constitute certification for purposes of
			 section 302.(2)OversightThe Director shall periodically reevaluate whether certification by a qualified professional
			 organization identified under paragraph (1) is adequate to ensure
			 compliance with the standards established under this title.(3)ReportingThe Director shall provide regular reports to the Board regarding the certification of relevant
			 personnel by qualified professional organizations identified under
			 paragraph (1) and reevaluations of certification by qualified professional
			 organizations under paragraph (2), which shall be published on the Web
			 site
			 of the Office.(c)Implementation of certification requirements(1)In generalAfter consultation with the Board, the Director shall establish the date by which forensic science
			 laboratories and covered entities shall be in compliance with the
			 certification requirements of this title.(2)Gradual implementationThe Director shall, in consultation with the Board and the relevant Committee, establish policies
			 and procedures to enable the gradual implementation of the certification
			 requirements that—(A)include a reasonable schedule to allow relevant personnel to obtain certifications;(B)allow for partial compliance with the requirements of section 302 for a reasonable period of time
			 after the date established under paragraph (1); and(C)allow for consideration of whether funding has been appropriated pursuant to section 305 and other
			 relevant Federal grant programs to sufficiently assist and support
			 forensic science laboratories and covered entities in complying with the
			 certification requirements of this title.(d)Review of certification requirementsThe Director shall establish policies and procedures for the periodic review of the implementation,
			 administration, and enforcement of the certification requirements
			 established under this title.305.Support and technical assistance for State and local laboratories(a)Implementation planNot later than 1 year after the date of enactment of this Act, the Director of the National
			 Institute of Justice, in consultation with the Director, shall develop a
			 plan for assisting and supporting forensic science laboratories and
			 covered entities in
			 obtaining accreditation under title II and certifications for relevant
			 personnel under this title.(b)Authorization for use of Coverdell and Byrne JAG grantsThe Attorney General, in consultation with the Director and the Director of the National Institute
			 of Justice, and consistent with the implementation plan developed under
			 subsection (a), may make grants under part BB of the  Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797j et seq.) and subpart
			 1 of part E of  such Act (42 U.S.C. 3750 et seq.),  and provide technical
			 assistance to forensic science
			 laboratories and covered entities, to ensure that forensic science
			 laboratories and
			 covered entities are able to—(1)obtain accreditation under title II;(2)obtain certifications for relevant personnel under this title; and(3)effectively fulfill their responsibilities during the process
			 of obtaining accreditation under
			 title II and certifications for relevant personnel under this title.(c)Technical and conforming amendments(1)Paul Coverdell Forensic Sciences Improvement Grants ProgramSection 2804(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797m(a)) is
			 amended by adding at the end the following:(4)To assist forensic science laboratories and covered entities, as those terms are defined in
			 sections 2 and 301, respectively, of the Criminal Justice and Forensic Science Reform Act,  in
			 obtaining accreditation under title II of such Act and certifications for
			 relevant
			 personnel under title III of such Act, in accordance with section 305 of
			 such Act..(2)Edward Byrne Memorial Justice Assistance Grant ProgramSection 501(a)(1) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3751(a)(1))
			 is amended by adding at the end the following:(H)Assistance to forensic science laboratories and covered entities, as those terms are defined in
			 sections 2 and 301, respectively, of the Criminal Justice and Forensic Science Reform Act,  in
			 obtaining accreditation under title II of such Act and certifications for
			 relevant
			 personnel under title III of such Act, in accordance with section 305 of
			 such Act..IVResearch401.Research strategy and priorities(a)Comprehensive research strategy and agenda(1)RecommendationNot later than 18 months after the date of enactment of this Act, the Board shall recommend to the
			 Director a comprehensive strategy for fostering and improving
			 peer-reviewed scientific research relating to the forensic science
			 disciplines, including research addressing issues of validity,
			 reliability, and accuracy in the forensic science disciplines.(2)EstablishmentAfter the Director receives recommendations from the Board under paragraph (1), the Director shall,
			 in accordance with section 101(f)(3), establish a comprehensive strategy
			 for fostering and improving peer-reviewed scientific research relating to
			 the forensic science disciplines.(3)Review(A)Board reviewNot less frequently than once every 5 years, the Board shall—(i)review the comprehensive strategy established under paragraph (2); and(ii)recommend any necessary updates to the comprehensive strategy.(B)UpdatesAfter the Director receives recommendations from the Board under subparagraph (A), the Director
			 shall, in accordance with section 101(f)(3), update the comprehensive
			 strategy as necessary and appropriate.(b)Research funding priorities(1)RecommendationNot later than 18 months after the date of enactment of this Act, the Board shall recommend to the
			 Director a list of priorities for forensic science research funding.(2)EstablishmentAfter the Director receives the list from the Board under paragraph (1), the Director shall, in
			 accordance with section 101(f)(3), establish a list of priorities for
			 forensic science research funding.(3)ReviewNot less frequently than once every 2 years, the Board shall—(A)review—(i)the list of priorities established under paragraph (2); and(ii)the findings of the relevant Committees made under subsection (c); and(B)recommend any necessary updates to the list of priorities, incorporating, as appropriate, the
			 findings of the Committees under subsection (c).(4)UpdatesAfter the Director receives the recommendations under paragraph (3), the Director shall, in
			 accordance with section 101(f)(3), update as necessary the list of
			 research funding priorities.(c)Evaluation of research needsNot later than 2 years after the date on which all members of a Committee have been appointed under
			 section 103, and periodically thereafter, the Committee shall—(1)examine and evaluate the scientific research in each forensic science discipline within the
			 responsibility of the Committee;(2)conduct comprehensive surveys of scientific research relating to each forensic science discipline
			 within the responsibility of the Committee;(3)examine the research needs in each forensic science discipline within the responsibility of the
			 Committee and identify key areas in which further scientific research is
			 needed; and(4)develop and submit to the Board a list of research needs and priorities.(d)ConsiderationIn developing the initial research strategy, research priorities, and surveys required under this
			 section, the Board and the Director shall consider any findings, surveys,
			 and analyses relating to research in forensic science disciplines,
			 including those made by the Subcommittee on Forensic Science of the
			 National Science and Technology Council.402.Research grants(a)Competitive grants(1)DefinitionIn this subsection, the term eligible entity means—(A)a nonprofit academic or research institution;(B)an accredited forensic science laboratory; and(C)any other entity designated by the Director of NIST.(2)Peer-review research grants(A)In generalPursuant to the Memorandum of Understanding  required under section 101(d), the Director of NIST
			 may, on a competitive
			 basis and using funds appropriated to NIST for  forensic science purposes,
			 make grants to eligible entities to conduct peer-reviewed
			 scientific research.(B)ConsiderationIn making grants under this paragraph, the Director of NIST shall—(i)ensure that the grants are made for peer-reviewed scientific research in areas
			 that are consistent with the research	priorities established by
			 the
			 Director under section 401(b);(ii)take into consideration the research needs identified by the Committees under section 401(c);(iii)if made before the identification of research priorities under section 401(b) and research needs
			 under
			 section 401(c), consider any findings, surveys, and analyses relating to
			 research in forensic science disciplines, including those made by the
			 Subcommittee on Forensic Science of the National Science and Technology
			 Council; and(iv)encourage and, if appropriate, provide incentives for partnerships between nonprofit academic or
			 research institutions and accredited forensic science laboratories.(3)Development of new technologiesPursuant to the Memorandum of Understanding  required under section 101(d), the Director of NIST
			 may, on a competitive
			 basis, make grants to eligible entities to conduct peer-reviewed
			 scientific research to develop new technologies and processes to increase
			 the efficiency, effectiveness, and accuracy of forensic testing
			 procedures.(4)Coordination with directorIn making grants under this subsection, the Director of NIST shall coordinate with the Director to
			 ensure implementation of
			 the plan established under section 404.(5)Coordination with the national science foundationThe Director of NIST shall consult and coordinate
			 with the National Science Foundation to ensure—(A)the integrity of the process for reviewing funding proposals and awarding grants under this
			 subsection; and(B)that the grant-making process is not subject to any undue bias or influence.(b)Report(1)In general(A)SubmissionThe Director of NIST shall, on an annual basis,
			 submit to the Board and the Director a report that describes—(i)the application process for grants under this section;(ii)each grant made under this section in the fiscal year before the report is submitted; and(iii)as appropriate, the status and results of grants previously described in a report submitted under
			 this subsection.(B)PublicationThe Director shall publish the report submitted under subparagraph (A) on the Web site of the
			 Office.(2)EvaluationThe Board and the Director shall evaluate each report submitted under paragraph (1) and
			 consider the information provided in each report in reviewing the research
			 strategy and priorities established under section 401.403.Oversight and review(a)ReportNot later than 3 years after the date on which the first grant is awarded under paragraph (2) or
			 (3) of section 402(a), and not later than 2 years after the date on which
			 the first report under section 402(b) is submitted, the Inspector General
			 of the Department of Justice, in coordination with the Inspector General
			 of the Department of Commerce, shall submit to Congress a report on the
			 administration and effectiveness of the grant programs described in
			 section 402(a).(b)RequirementsThe report required under subsection (a) shall evaluate—(1)whether any undue biases or influences affected the integrity of the solicitation, award, or
			 administration of research grants; and(2)whether there was any unnecessary duplication, waste, fraud, or abuse in the grant-making process.404.Public-private collaboration(a)RecommendationNot later than 2 years after the date of enactment of this Act, the Board shall submit to the
			 Director a recommended plan for encouraging collaboration among
			 universities, nonprofit research institutions, State and local forensic
			 science laboratories, private forensic science laboratories, private
			 corporations, and the Federal Government to develop and perform
			 cost-effective and reliable research in the forensic sciences, consistent
			 with the research priorities established under section 401(b)(2).(b)RequirementsThe plan recommended under subsection (a) shall include—(1)incentives for nongovernmental entities to invest significant resources into conducting necessary
			 research in the forensic sciences;(2)procedures for ensuring the research described in paragraph (1) will be conducted with sufficient
			 scientific rigor that the research can be relied upon by—(A)the Committees in developing standards under this Act; and(B)forensic science personnel; and(3)clearly defined requirements for disclosure of the sources of funding by nongovernmental entities
			 for forensic science research conducted in collaboration with governmental
			 entities and safeguards to prevent conflicts of interest or undue bias or
			 influence.(c)Establishment and implementationAfter receiving the recommended plan of the Board under subsection (a), the Director shall
			 establish, in accordance with section 101(f)(3), and implement a plan for
			 encouraging collaboration among universities, nonprofit research
			 institutions, State and local forensic science laboratories, private
			 forensic science laboratories, private corporations, and the Federal
			 Government to develop and perform cost-effective and reliable research in
			 the forensic sciences, consistent with the research priorities established
			 under section 401(b)(2).(d)OversightThe Director, in consultation with the Board, shall periodically evaluate and, as necessary, update
			 the plan established under subsection (c).VStandards and best practices501.Development of standards and best practices(a)Committee recommendations(1)In generalNot later than 2 years after the date on which all members of a Committee have been appointed under
			 section 103, the Committee shall develop and recommend to the Board
			 standards and best practices for each forensic science discipline
			 addressed by the Committee, including—(A)validated protocols;(B)quality assurance standards; and(C)standards  to be applied in reporting, including reports of identifications, analyses, or
			 comparisons of forensic evidence that may be used during a criminal
			 investigation or criminal court proceeding.(2)RequirementsIn developing the standards and best practices under paragraph (1), a Committee shall—(A)as appropriate, consult with qualified professional organizations;(B)consider existing validated protocols and best practices;(C)develop standards and best practices that are designed to ensure the quality and scientific
			 integrity of data, results, conclusions, analyses, and reports that are
			 generated for use in the criminal justice system; and(D)develop standards and best practices that afford laboratories appropriate operational flexibility,
			 including appropriate flexibility as to specific instruments, equipment,
			 and methods.(b)Board recommendationsNot later than 180 days after the date on which a Committee submits recommended standards and best
			 practices under subsection (a), the Board shall, in accordance with
			 section 103(f)(2)—(1)consider the recommendations; and(2)submit to the Director recommendations of standards and best practices.502.Establishment and dissemination of standards and best practices(a)In GeneralAfter the Board submits standards or best practices for a forensic science discipline under section
			 501(b), the Director shall, in accordance with section 101(f)(3),
			 establish and disseminate standards and best practices for the forensic
			 science discipline.(b)PublicationThe Director shall publish the standards and best practices established under subsection (a) on the
			 Web site of the Office.503.Review and oversight(a)Review by committees(1)In generalNot less frequently than once every 3 years, each Committee shall review and, as necessary,
			 recommend to the Board updates to the standards and best practices
			 established under section 502 for each forensic science discipline within
			 the responsibility of the Committee.(2)ConsiderationsIn reviewing, and developing recommended updates to, the standards and best practices under
			 paragraph (1), a Committee shall consider—(A)input from qualified professional organizations;(B)research published after the date on which the standards and best practices were established,
			 including research conducted under title IV; and(C)any changes to relevant law made after the date on which the standards and best practices were
			 established.(b)Board recommendationsNot later than 180 days after the date on which a Committee submits recommended updates to the
			 standards and best practices under subsection (a), the Board shall, in
			 accordance with section 103(f)(2)—(1)consider the recommendations; and(2)recommend to the Director any updates, as necessary, to the standards and best practices
			 established under section 502.(c)UpdatesAfter the Director receives recommended updates, if any, under subsection (b), the Director shall,
			 in accordance with section 101(f)(3), update and disseminate the standards
			 and best practices for each forensic science discipline as necessary.(d)ProceduresThe Director, in consultation with the Board, shall establish procedures to ensure that the process
			 for developing, reviewing, and updating the standards and best practices—(1)is open and transparent to the public; and(2)includes an opportunity for the public to comment on proposed standards with sufficient prior
			 notice.VIAdditional responsibilities of the office of forensic science and the forensic science board601.Forensic science training and education for judges, attorneys, and law enforcement personnel(a)In general(1)RecommendationNot later than 2 years after the date of enactment of this Act, the Board shall submit to the
			 Director a recommended plan for—(A)supporting the education and training of judges, attorneys, and law enforcement personnel in the
			 forensic sciences and fundamental scientific principles, which shall
			 include education on the competent use and evaluation of forensic science
			 evidence; and(B)developing a standardized curriculum for education and training described in subparagraph (A).(2)EstablishmentUpon receipt of the recommendation from the Board under paragraph (1), the Director shall
			 establish, in accordance with section 101(f)(3), and implement a plan for—(A)supporting the education and training of judges, attorneys, and law enforcement personnel in the
			 forensic sciences and fundamental scientific principles, which shall
			 include education on the competent use and evaluation of forensic science
			 evidence; and(B)developing a standardized curriculum for education and training described in subparagraph (A).(3)OversightThe Director, in consultation with the Board, shall periodically evaluate and, as necessary, update
			 the plan established under paragraph (2).(b)Technical assistance, training, and education(1)In generalThe Director of the National Institute of Justice may, in consultation with the Director—(A)provide technical assistance directly or indirectly to judges, attorneys, and law enforcement
			 personnel in the forensic sciences and fundamental scientific principles,
			 including the competent use and evaluation of forensic science evidence;
			 and(B)make grants to States and units of local government and nonprofit organizations or institutions to
			 provide training to judges, attorneys, and law enforcement personnel about
			 the forensic sciences and fundamental scientific principles, including the
			 competent use and evaluation of forensic science evidence.(2)RequirementOn and after the date on which the Director establishes the plan for supporting the education and
			 training of judges, attorneys, and law enforcement personnel in the
			 forensic sciences and fundamental scientific principles under subsection
			 (a)(2), the Director of the National Institute of Justice shall administer
			 the grant program described in paragraph (1) in accordance with the plan.602.Educational programs in the forensic sciences(a)RecommendationsNot later than 3 years after the date of enactment of this Act, the Board shall submit to the
			 Director—(1)a recommended plan for supporting the development of undergraduate and graduate educational
			 programs in the forensic science disciplines and related fields; and(2)recommendations as to whether the development of standards or requirements for educational programs
			 in the forensic science disciplines and related fields is appropriate.(b)Establishment and implementationUpon receipt of the recommendation from the Board under subsection (a), the Director shall
			 establish, in accordance with section 101(f)(3), and implement—(1)a plan for supporting the development of undergraduate and graduate educational programs in the
			 forensic science disciplines and related fields; and(2)any standards or requirements for education programs in the forensic science disciplines and
			 related fields determined by the Director to be appropriate.(c)Existing qualified professional organizationsIn recommending, establishing, and implementing the plan and standards described in subsections (a)
			 and (b), the Board and the Director shall consider the role of qualified
			 professional organizations that accredit forensic science education
			 programs, and any standards developed by such qualified professional
			 organizations.(d)OversightThe Director, in consultation with the Board, shall—(1)oversee the implementation of any standards or requirements established under subsection (b); and(2)periodically evaluate and, as necessary, update the plan, standards, or requirements established
			 under subsection (b).603.Medicolegal death investigation(a)RecommendationsNot later than 2 years after the date of enactment of this Act, the Board shall submit to the
			 Director—(1)a recommended plan to encourage the Federal Government and State and local governments to implement
			 systems to ensure that qualified individuals perform medicolegal death
			 investigations and to encourage qualified individuals to enter the field
			 of medicolegal death investigation; and(2)recommendations on whether and how the requirements, standards and regulations established under
			 this Act should apply to individuals who perform medicolegal death
			 investigations.(b)Establishment and implementationUpon receipt of the recommendations from the Board under subsection (a), the Director shall
			 establish, in accordance with section 101(f)(3), and implement—(1)a plan to encourage the Federal Government and State and local governments to implement systems to
			 ensure that qualified individuals perform medicolegal death investigations
			 and to encourage qualified individuals to enter the field of medicolegal
			 death investigation; and(2)any specific or additional standards or requirements for individuals who perform medicolegal death
			 investigations determined by the Director to be appropriate.(c)OversightThe Director, in consultation with the Board, shall—(1)oversee the implementation of any standards or requirements established under subsection (b)(2);
			 and(2)periodically evaluate and, as necessary, update the plan, standards, and requirements established
			 under subsection (b).604.Intergovernmental coordinationThe Board and the Director shall regularly—(1)coordinate with relevant Federal agencies, including NIST,  the National Science Foundation, the
			 Department of Defense,
			 the Centers for Disease Control and Prevention, and the National
			 Institutes of Health, as appropriate, to make efficient and appropriate
			 use of research expertise and funding;(2)coordinate with the Department of Homeland Security and other relevant Federal agencies to
			 determine ways in which the forensic science disciplines may assist in
			 homeland security and emergency preparedness; and(3)coordinate with the United States intelligence community to make efficient and appropriate use of
			 research and new technologies suitable for forensic science.605.Anonymous reportingNot later than 3 years after the date of enactment of this Act, the Director shall develop a system
			 for any individual to provide information relating to compliance, or lack
			 of compliance, with the requirements, standards, and regulations
			 established under this Act, which may include a hotline or Web site that
			 has appropriate guarantees of anonymity and confidentiality and
			 protections for whistleblowers.606.Interoperability of databases and technologies(a)RecommendationsNot later than 3 years after the date of enactment of this Act, the Board shall submit to the
			 Director a recommended plan to require interoperability among databases
			 and technologies in each of the forensic science disciplines among all
			 levels of government, in all States, and where permitted by law, with the
			 private sector.(b)Establishment and implementationUpon receipt of the recommendation from the Board under subsection (a), the Director shall
			 establish, in accordance with section 101(f)(3), and implement a plan to
			 encourage interoperability among databases and technologies in each of the
			 forensic science disciplines among all levels of government, in all
			 States, and where permitted by law, with the private sector.(c)OversightThe Director, in consultation with the Board, shall evaluate and, as necessary, update the plan
			 established under subsection (b).607.Code of ethics(a)Recommendations(1)In generalNot later than 2 years after the date of enactment of this Act, the Board shall submit to the
			 Director a recommended code of ethics for the forensic science
			 disciplines.(2)RequirementsIn developing a recommended code of ethics under paragraph (1), the Board shall—(A)consult with relevant qualified professional organizations; and(B)consider any recommendations relating to a code of ethics or code of professional responsibility
			 developed by the Subcommittee on Forensic Science of the National Science
			 and Technology Council.(b)Establishment and incorporationUpon receipt of the recommendation from the Board under subsection (a), the Director shall—(1)in accordance with section 101(f)(3), establish a code of ethics for the forensic science
			 disciplines; and(2)as appropriate, incorporate the code of ethics into the standards for accreditation of forensic
			 science laboratories and certification of relevant personnel established
			 under this Act.(c)OversightThe Director, in consultation with the Board, shall periodically evaluate and, as necessary, update
			 the code of ethics established under subsection (b).608.Needs assessment(a)In generalNot later than 18 months after the date of enactment of this Act, the Director shall conduct a
			 needs assessment of State and local forensic service providers, including
			 law enforcement agencies and medicolegal death examiners, in order to
			 evaluate the capacity and resource needs of those providers.  Such a needs
			 assessment shall address the technology, equipment, personnel,
			 recruitment, training, education, and research needs of those State and
			 local forensic service providers.(b)Development of national strategyNot later than 2 years after the date of enactment of this Act, the Director shall develop a
			 national strategy for developing the capacity and resources of State and
			 local forensic science providers and for addressing the needs identified
			 in the assessment conducted pursuant to subsection (a).(c)Update of assessment and national strategyNot less frequently than once every 5 years, the Director shall update the assessment conducted
			 under subsection (a) and the national strategy developed under subsection
			 (b).
				
